DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ash Aminian (Reg. No. 63,134) on 7/5/2022.
The application has been amended as follows: 
Claim 1 is amended to recite (in entirety):
“A method of forming a high breaking capacity chip fuse comprising: 
providing a bottom insulative layer, a first intermediate insulative layer, a second intermediate insulative layer, and a top insulative layer disposed in a stacked arrangement; and 
disposing a fusible element between the first and second intermediate insulative layers, the fusible extending between electrically conductive first and second terminals at opposing longitudinal ends of the bottom insulative layer, the first intermediate insulative layer, the second intermediate insulative layer, and the top insulative layer, wherein the first and second intermediate insulative layers entirely shield the bottom and top insulative layers from the fusible element; 
wherein each of the first and second intermediate insulative layers is formed of a single, unitary layer of ceramic having a plurality of hollow pores encased therein.”

Drawings
The drawings filed on 11/18/2021 are approved.

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 1-11, the allowability resides in the entirety of the method as recited in independent claim 1, and at least in part, because claim 1 recites the following limitations: 
“wherein the first and second intermediate insulative layers entirely shield the bottom and top insulative layers from the fusible element; 
wherein each of the first and second intermediate insulative layers is formed of a single, unitary layer of ceramic having a plurality of hollow pores encased therein”.
Spaldon-Stewart (US 20150200067 A1), Zheng (US 20140240082 A1), Parker (US 20030142453 A1), and Montgomery (US 6034589 A) disclose conventional methods of fuse making and fuse arrangements.
None of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above limitations in combination with the remaining claim elements.
Further, Examiner has not identified any double patenting issues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB R CRUM/Examiner, Art Unit 2835